DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 13-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Birnbaum et al. (US 2018/0300640) discloses in paragraph [0022], model 120 may include, but are not limited to, one or more machine learning models, such as the regressions and neural networks described in greater detail with respect to FIG. 4; an automated search for specific phrases combined with structured criteria (e.g., structured recordings of drug administrations) to determine which patients to select; application of rules to the output of natural language processing to determine which patients to select; or the like. Paragraph [0024], the use of model 120 to perform an initial sort allows for significant increases in efficiency in cohort selection at least because confirmation 130 is usually a costly and time-consuming process and model 120 reduces the number of patients input to confirmation 130. However, the use of automated rules and/or models in lieu of manual, subjective techniques introduces new technical problems. For example, automated rules or models that are over-inclusive fail to achieve significant improvements in efficiency in confirmation while imposing upfront costs to develop the automated rules or models. 0028] Process 220 may therefore generate one or more models 230 based on the determined correlations. For example, as explained above, models 230 may comprise one or more rules relating features to probable labels, e.g., determined based on logistic regression, and/or one or more machine learned models, e.g., a neural network relating feature vectors to probable labels with associated likelihoods. [0029] once models 230 are constructed, unlabeled records 240 may be input to models 230. For example, records 240, like records 210, may include data associated with a plurality of patients such that each patient is associated with one or more medical records. Models 230 may extract features from unlabeled records 240 to produce scores associated with the unlabeled records 240. Therefore, each patient may have an associated score (e.g., 5 out of 10, 80% probability, 0.8 out of 1.0, “likely” on a scale from “not likely” to “somewhat likely” to “likely” to “very likely”, or the like) indicating a likelihood that the patient is a viable candidate for a cohort.
The closest prior art, Achin et al. (US 2020/0257992) discloses predictive data analytics in which 0014] Techniques are needed for rigorously and efficiently exploring the modeling search space for time-series models. The inventors have recognized and appreciated that rigorous and efficient exploration of the time-series modeling search space (including efficient training, testing, and comparison of time-series models) can be facilitated by explicitly parametrizing certain aspects of time-series modeling procedures, for example, the amount of training data used to train the models, the time interval between observations of the input variables, the length of the time period covered by the training data, the recentness of the time period covered by the training data, the period of time (“skip range”) between the times associated with the feature values provided to the models and the times associated with the target values predicted by the models, and the period of time (“forecast range”) for which the models predict values of the targets. Paragraph [0057] discloses receiving results of the execution of the second modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule, wherein the results include predictive models generated by the second modeling procedures, and/or scores of the generated models for data associated with the initial prediction problem; and selecting, from the generated models, a predictive model for the initial prediction problem based, at least in part, on the score of the selected predictive model. In some embodiments, the actions of the method further include: generating a blended predictive model by combining two or more of the generated predictive models; and evaluating the blended predictive model.
Spurlock, III (US 2019/0108915) discloses disease monitoring from insurance claims data in which paragraph [0039], identification of a disease may include classifying activity level of a disease in a patient or otherwise grading disease progression. For example, multiple sclerosis (MS) patients can be classified by low, mid, or high disease activity levels as shown in FIG. 4. Further as shown in FIG. 4, treatments have different risk and reward profiles, and treatment decisions should be informed by the patient's specific disease activity level so that higher risk treatments are reserved for patients with high disease activity. [0040] the known patient outcomes provided to the machine learning algorithm may be, for example, a simple diagnosis (e.g., the patient was confirmed positive for a disease), a known disease activity level, or a known response to a specific treatment. Depending on the outcomes provided to the machine learning algorithm, the trained algorithm can then be used to identify patterns indicative of the various outcomes and then to determine a likelihood of a test patient having that outcome based on claims data alone. Where the algorithm is trained on treatment outcomes, it can then be used to predict a test patient's responsiveness to various specific therapies. Accordingly, methods may include recommending a treatment based in part on the prediction where a certain treatment will only be recommended for patients likely to respond thereto.
Tang et al. (US 2018/0366222) discloses in paragraph [0004], a computer aided medical method. The computer aided medical method is based on a plurality of candidate prediction models. Each of the candidate prediction models comprises a plurality of inquiry actions and a plurality of disease prediction actions. The computer aided medical method includes the following steps. An initial symptom and context information are obtained. Actions in a series are sequentially generated according to the candidate prediction models and the initial symptom. Each of the actions corresponding to one of the inquiry actions or one of the disease prediction actions. In response to that the latest one of the sequential actions corresponds to one of the disease prediction actions, potential disease predictions are generated in a first ranking evaluated by the candidate prediction models. The first ranking is adjusted into a second ranking according to the context information. A list of the potential disease predictions is generated in the second ranking. Paragraph [0029] discloses the medical system 100 utilizes multiple candidate prediction models trained by a machine learning algorithm according to clinical data. Reference is further made to FIG. 3, which is a schematic diagram illustrating different candidate prediction models MD1, MD2 and MD3 established according to an embodiment of the disclosure. In some embodiments, the candidate prediction models MD1, MD2 and MD3 are trained independently corresponding to different anatomical parts of a human body. In some other embodiments, the candidate prediction models MD1, MD2 and MD3 are trained independently corresponding to different functional parts (e.g., respiratory system, digestive system, nervous system, endocrine system) of a human body. Each one of the candidate prediction models MD1, MD2 and MD3 is not required to cover all diseases and symptoms over the human body. The combination of the candidate prediction models MD1, MD2 and MD3 shall be able to cover all diseases and symptoms on different anatomical parts or different functional parts over the human body.
But, the closest prior arts do not explicitly disclose generating (1) a positive candidate identifier set and a positive candidate index set corresponding to the positive candidate identifier set, (2) a negative candidate identifier set and a negative candidate index set corresponding to the negative candidate identifier set, and (3) a neutral candidate identifier set and a neutral candidate index set corresponding to the neutral candidate identifier set, based in part on applying a candidate selection rule set to a candidate data set, wherein the candidate data set is associated with a candidate pool identifier set comprising the positive candidate identifier set, negative candidate identifier set, and neutral candidate identifier set; training a candidate label probabilistic model based at least in part on a candidate label training subset associated with the candidate data set, the candidate label training subset identified based on the positive candidate identifier set together with the positive candidate index set and a short-term record threshold, and the negative candidate identifier set together with the negative candidate index set and the short-term record threshold; generating a candidate positive-label probability set corresponding to the candidate pool identifier set based at least in part on applying an index-limited candidate data subset to the candidate label probabilistic model, wherein the index-limited candidate data subset is based on the positive candidate identifier set together with the positive candidate index set and the short-term record threshold, the negative candidate identifier set together with the negative candidate index set and the short- term record threshold, and the neutral candidate identifier set together with the neutral candidate index set and the short-term record threshold; training a historical record prediction model to predict the candidate positive-label probability set based at least in part on the candidate positive-label probability set and a long- term historical data subset associated with the candidate pool identifier set, wherein the long-term historical data subset is based on the positive candidate identifier set together with the positive candidate index set and a long-term record threshold, the negative candidate identifier set together with the negative candidate index set and the long-term record threshold, and the neutral candidate identifier set together with the neutral candidate index set and the long-term record threshold; and utilizing the historical record prediction model to generate a long-term candidate positive-label probability associated with at least one candidate identifier, render the claims allowable over prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631